                       UNITED STATES DISTRICT COURT                              JS-6
                     CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES – GENERAL

Case No. SA CV 19-2027-DOC-JDE                               Date: February 24, 2020

Title: SYED AHMED v. BANK OF AMERICA N.A. ET AL.


PRESENT:

                  THE HONORABLE DAVID O. CARTER, JUDGE

               Kelly Davis                                 Not Present
             Courtroom Clerk                              Court Reporter

     ATTORNEYS PRESENT FOR                       ATTORNEYS PRESENT FOR
           PLAINTIFF:                                 DEFENDANT:
          None Present                                 None Present


      PROCEEDINGS (IN CHAMBERS): ORDER GRANTING PLAINTIFF’S
                                 MOTION TO REMAND [22] AND
                                 DENYING AS MOOT
                                 DEFENDANT’S MOTION TO
                                 DISMISS [26]

       Before the Court is Plaintiff Syed Ahmed’s (“Plaintiff”) Motion to Remand Case
to Orange County Superior Court (“Motion”) (Dkt. 22). The Court finds this matter
appropriate for resolution without oral argument. See Fed. R. Civ. P. 78; C.D. Cal.
R. 7-15. Having reviewed the moving papers submitted by the parties, the Court
GRANTS Plaintiff’s Motion to Remand.

I.    Background

      A.     Facts

       The following facts are drawn from Plaintiff’s Third Amended Complaint
(“TAC”) (Dkt. 14). This action concerns the property at 37 Hedgerow in Irvine,
California (the “Property”), which Plaintiff claims to own. TAC ¶ 1. As of September
2013, Plaintiff had two deeds of trust on the Property: one with Defendant NewRez LLC
(doing business as Shellpoint Mortgage Servicing), and one with Defendant Bank of New
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. SA CV 19-2027-DOC-JDE                                        Date: February 24, 2020
                                                                                        Page 2


York Mellon (“BNYM”). Id. ¶ 10-11. Plaintiff was current in his payments to Defendant
Shellpoint, but in default with respect to Defendant BNYM; although Plaintiff was in
loan modification review, a foreclosure sale was scheduled for September 3, 2013. Id.
¶ 11. Plaintiff was informed by a Bank of America representative (the servicer
representing Defendant BNYM) that the foreclosure sale would be postponed pending
loan modification review, but when it became apparent to Plaintiff that the sale would
proceed, Plaintiff filed for bankruptcy to forestall the sale. Id. ¶¶ 12-13. Nevertheless,
Defendant BNYM foreclosed on the Property on September 3, 2013; after contacting
Bank of America, a representative told Plaintiff that “the sale would be rescinded
quickly.” Id. ¶ 14.

       Subsequently, Defendant Shellpoint stopped accepting Plaintiff’s mortgage
payments due to the foreclosure, and as a result, Plaintiff went into default with
Defendant Shellpoint as well. Id. ¶ 15. Eventually, Defendant BNYM rescinded the sale
and granted Plaintiff a loan modification. Id. ¶¶ 16, 18. At Defendant Shellpoint’s
suggestion, Plaintiff also applied for a loan modification with Defendant Shellpoint. Id.
¶¶ 17, 19-20. However, while Defendant Shellpoint was reviewing Plaintiff’s application,
Defendant Shellpoint scheduled a foreclosure sale for January 28, 2019. Id. ¶ 21.
Meanwhile, in December 2018, Bank of America and Defendant BNYM bid on and
purchased the first trust deed. Id. ¶ 23. Plaintiff believes Bank of America and Defendant
BNYM overpaid by over $881,841, significantly increasing Plaintiff’s liability. See id.
¶¶ 24, 26-27.

       While the loan modification review was still pending, Defendant Shellpoint
foreclosed on the Property on January 28, 2019. Id. ¶ 28. Plaintiff believes Bank of
America and Defendant BNYM encouraged Defendant Shellpoint to go through with the
foreclosure to allow them to obtain possession of the Property. Id.

       On or about August 14, 2019, Plaintiff received notice from Defendant
Specialized Loan Servicing LLC (“SLS”) that it was taking over as the loan servicer. Id.
¶ 31. At that time, Plaintiff was negotiating with Bank of America to repurchase or
refinance the loan (i.e., the first and second deeds of trust, both of which were now
owned by Defendant BNYM). See id. ¶¶ 31-32.

       Plaintiff believes Defendants’ conduct—i.e., negotiating for loan modifications
while simultaneously moving forward with foreclosures—is commonly referred to as
“dual tracking” and has been prohibited by the California Homeowner Bill of Rights
since January 1, 2013. Id. ¶ 33.
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. SA CV 19-2027-DOC-JDE                                           Date: February 24, 2020
                                                                                           Page 3




       B.     Procedural History

        Plaintiff originally filed suit in the Superior Court of California, County of
Orange; his Second Amended Complaint (“SAC”) was filed on September 23, 2019. Dkt.
1-1. Because the SAC included a federal cause of action under the Truth in Lending Act,
Defendant NewRez LLC/Shellpoint removed the case to this Court on October 23, 2019.
Plaintiff filed the Third Amended Complaint (Dkt. 14) on December 4, 2019, bringing
the following six causes of action:

       (1) violation of Homeowner’s Bill of Rights;
       (2) intentional misrepresentation;
       (3) violation of Business and Professions Code section 17200;
       (4) promissory estoppel;
       (5) to set aside trustee’s sale and void or cancel trustee’s deed upon sale; and
       (6) quiet title.

       See generally TAC.

      Having removed the only federal cause of action, Plaintiff filed the instant Motion
to Remand (Dkt. 22) on December 27, 2019. On January 17, 2020, Defendant SLS filed
an Opposition (Dkt. 31), and Plaintiff submitted his Reply (Dkt. 33) on January 27, 2020.

II.    Legal Standard

        “If at any time before final judgment it appears that the district court lacks subject
matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
relevant part that “any civil action brought in a State court of which the district courts of
the United States have original jurisdiction, may be removed . . . to the district court of
the United States for the district and division embracing the place where such action is
pending.” 28 U.S.C. § 1441. This statute “is strictly construed against removal
jurisdiction,” and the party seeking removal “bears the burden of establishing federal
jurisdiction.” Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)
(emphasis added) (citations omitted). A federal court may order remand for lack of
subject matter jurisdiction or any defect in the removal procedure. 28 U.S.C. § 1447(c).

       Federal courts have original jurisdiction over “all civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. For a case to arise
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. SA CV 19-2027-DOC-JDE                                            Date: February 24, 2020
                                                                                            Page 4


under federal law, “a plaintiff’s well-pleaded complaint must establish either (1) that
federal law creates the cause of action or (2) that the plaintiff’s asserted right to relief
depends on the resolution of a substantial question of federal law. Federal jurisdiction
cannot hinge upon defenses or counterclaims, whether actual or anticipated.” K2 Am.
Corp. v. Roland Oil & Gas, LLC, 653 F.3d 1024, 1029 (9th Cir. 2011) (quoting Peabody
Coal Co. v. Navajo Nation, 373 F.3d 945, 949 (9th Cir. 2004)). Additionally, when “an
area of state law has been completely pre-empted” by federal law, a purported state law
claim “is considered, from its inception, a federal claim, and therefore arises under
federal law” within the meaning of § 1331. Id. (quoting Caterpillar Inc. v. Williams, 482
U.S. 386, 393 (1987)).

        Federal diversity jurisdiction requires that the parties be citizens of different states
and that the amount in controversy exceed $75,000. 28 U.S.C. § 1332(a). For diversity
jurisdiction purposes, a corporation is “deemed to be a citizen of every State and foreign
state by which it has been incorporated and of the State or foreign state where it has its
principal place of business.” 28 U.S.C. § 1332(c)(1). The presence of any single plaintiff
from the same state as any single defendant destroys “complete diversity” and strips the
federal courts of original jurisdiction over the matter. Exxon Mobil Corp. v. Allapattah
Servs., Inc., 545 U.S. 546, 553 (2005).

        Generally, a removing defendant must prove by a preponderance of the evidence
that the amount in controversy satisfies the jurisdictional threshold. Guglielmino v.
McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2008). If the complaint affirmatively
alleges an amount in controversy greater than $75,000, the jurisdictional requirement is
“presumptively satisfied.” Id. A plaintiff who then tries to defeat removal must prove to a
“legal certainty” that a recovery of more than $75,000 is impossible. St. Paul Mercury
Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-89 (1938); Crum v. Circus Circus Enters.,
231 F.3d 1129, 1131 (9th Cir. 2000). This framework applies equally to situations where
the complaint leaves the amount in controversy unclear or ambiguous. See Gaus v. Miles,
Inc., 980 F.2d 564, 567 (9th Cir. 1992); Sanchez v. Monumental Life Ins. Co., 102 F.3d
398, 403-04 (9th Cir. 1996).

       A removing defendant “may not meet [its] burden by simply reciting some
‘magical incantation’ to the effect that ‘the matter in controversy exceeds the sum of
[$75,000],’ but instead, must set forth in the removal petition the underlying facts
supporting its assertion that the amount in controversy exceeds [$75,000].” Richmond v.
Allstate Ins. Co., 897 F. Supp. 447, 450 (S.D. Cal. 1995) (quoting Gaus v. Miles, Inc.,
980 F.2d 564, 567 (9th Cir. 1992)). If the plaintiff has not clearly or unambiguously
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. SA CV 19-2027-DOC-JDE                                          Date: February 24, 2020
                                                                                          Page 5


alleged $75,000 in its complaint or has affirmatively alleged an amount less than $75,000
in its complaint, the burden lies with the defendant to show by a preponderance of the
evidence that the jurisdictional minimum is satisfied. Geographic Expeditions, Inc. v.
Estate of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1106-07 (9th Cir. 2010); Guglielmino,
506 F.3d at 699.

        While the defendant must “set forth the underlying facts supporting its assertion
that the amount in controversy exceeds the statutory minimum,” the standard is not so
taxing so as to require the defendant to “research, state, and prove the plaintiff’s claims
for damages.” Coleman v. Estes Express Lines, Inc., 730 F. Supp. 2d 1141, 1148 (C.D.
Cal. 2010) (emphases added). In short, the defendant must show that it is “more likely
than not” that the amount in controversy exceeds the statutory minimum. Id. Summary
judgment-type evidence may be used to substantiate this showing. Matheson v.
Progressive Specialty Ins. Co., 319 F.3d 1089, 1090-91 (9th Cir. 2003); Singer v. State
Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). For example, defendants
may make mathematical calculations using reasonable averages of hourly, monthly, and
annual incomes of comparable employees when assessing the amount in controversy in a
wrongful termination suit. Coleman, 730 F. Supp. 2d. at 1148-49.

       If the court lacks subject matter jurisdiction, any action it takes is ultra vires and
void. See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005); Steel Co. v. Citizens for a Better
Env’t, 523 U.S. 83, 94, 101-02 (1998). The lack of subject matter jurisdiction may be
raised at any time by either the parties or the court. Fed. R. Civ. P. 12(h)(3). If subject
matter jurisdiction is found to be lacking, the court must dismiss the action, id., or
remand pursuant to 28 U.S.C. § 1447(c).

III.   Discussion

       Defendants argue that this Court has both federal question jurisdiction and
diversity jurisdiction in this action. Plaintiff disagrees with both contentions. The Court
addresses each basis for subject matter jurisdiction in turn.

       A. The Court Declines to Exercise Federal Question Jurisdiction

       As Defendants observe, when this case was removed, the SAC included a federal
cause of action, and Defendants urge the Court to exercise jurisdiction as it existed at the
time of removal. Plaintiff argues that because the TAC has dismissed Plaintiff’s federal
claims, the Court should find that no basis exists for federal question jurisdiction.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. SA CV 19-2027-DOC-JDE                                           Date: February 24, 2020
                                                                                           Page 6


        28 U.S.C. § 1367 provides, in relevant part, that a district court “may decline to
exercise supplemental jurisdiction over a claim . . . if— . . . (c) the district court has
dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).
Although writing before the 1990 passage of § 1367, the Supreme Court articulated a
similar rule in Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343 (1988). There, as here, the
plaintiff amended their complaint to remove their federal claims and asked that the
amended complaint be remanded. In affirming the district court’s decision to remand, the
Supreme Court held that, when the basis for federal question jurisdiction has been
amended out of the complaint, retaining jurisdiction is within the district court’s
discretion, taking into account “the values of economy, convenience, fairness, and
comity.” Cohill, 484 U.S. at 351; see also Albingia Versicherungs A.G. v. Schenker Int’l
Inc., 344 F.3d 931, 935, 937-38 (9th Cir. 2003) (holding that, when “the federal question
that justified removal ha[s] disappeared . . . the district court has discretion to exercise
supplemental jurisdiction over the remaining state law claims”). The Court in Cohill also
noted that remand is especially indicated when the federal claims have been “eliminated
at an early stage of the litigation.” Cohill, 484 U.S. at 351.

        The Court finds, consistent with these principles, that the best course of action is
to decline to exercise supplemental jurisdiction. This case is still at an early procedural
stage, and remanding to Orange County Superior Court will harm neither the fairness nor
the convenience of the proceedings. Additionally, given the proper parallel jurisdiction of
the state courts, the limited jurisdiction of the federal courts, and the relative expertise of
the two systems, the Court finds that comity and economy are best served by letting a
state court decide disputes arising under state law.

      As the Court will not exercise supplemental jurisdiction on the basis of the
dismissed federal claim, the only remaining question is whether federal jurisdiction is
independently established on diversity grounds.

       B. Diversity Jurisdiction Does Not Obtain Because Defendant Has Not Met
          Its Burden to Show That the Amount in Controversy Exceeds $75,000

        The parties do not appear to dispute that they are completely diverse from one
another, and the Court, in its own jurisdictional analysis, agrees as well. What the parties
contest is the amount in controversy and how it should be measured. Defendants argue
that the amount in controversy is either the value of the Property or the outstanding loan
balance, each of which far exceeds $75,000. Plaintiff disagrees, arguing that he does not
seek invalidation of the loan, and that Defendant has otherwise failed to demonstrate an
amount in controversy in excess of $75,000.
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. SA CV 19-2027-DOC-JDE                                        Date: February 24, 2020
                                                                                        Page 7




        As stated above, Defendant must show by a preponderance of the evidence that the
amount in controversy is greater than $75,000. In support of this position, Defendant cites
several cases in which the plaintiff sought to prevent a bank from selling or transferring
property and in which the value of the property or the outstanding loan amount was used
as the amount in controversy. See Opp’n at 8-9. However, unlike many wrongful
foreclosure cases, in which the plaintiffs seek to invalidate the underlying loan, Plaintiff
here represents that he “does not seek injunction and removal of all encumbrances.”
Reply at 5. Instead, Plaintiff only seeks to temporarily forestall foreclosure pending
review and determination of his loan modification application. Id. at 5-6. Plaintiff
concedes that Defendant would still have the Property as security on Plaintiff’s loan
obligations, and that judgment in Plaintiff’s favor would not preclude a later foreclosure.
Id. at 5-6.

       Given the limited relief sought by Plaintiff, the Court agrees that the value of the
Property or the outstanding loan balance do not correctly measure the amount in
controversy. As found by another court in this district, because judgment for Plaintiff
“would delay—not preclude—any foreclosure sale . . . the amount of the loan and the
amount due thereunder are immaterial to the jurisdictional question.” Cross v. Home
Loan Mortg. Corp., Case No. CV 11-04728 DMG (RZx), 2011 WL 2784417, at *3 (C.D.
Cal. July 15, 2011) (citing Chen v. Wells Fargo Bank, N.A., Case No. SA CV 10-1764-
JST (FFMx), 2010 WL 4923045, at *2 (C.D. Cal. Dec. 2, 2010)). And Defendants have
not given any other evidence that the amount-in-controversy requirement is satisfied.

       Therefore, because Defendants have not shown by a preponderance of the
evidence that the amount in controversy exceeds $75,000, the Court finds that it lacks
diversity jurisdiction over this matter.

        Because diversity jurisdiction does not obtain and the Court declines to exercise
supplemental jurisdiction, the Court has no basis for jurisdiction over this case and will
therefore remand. Although the Court grants the instant Motion, the Court warns Plaintiff
and Plaintiff’s counsel against bringing ill-considered federal claims and dismissing them
after removal.

IV.    Disposition

       For the reasons set forth above, the Court GRANTS Plaintiff’s Motion to Remand.
Because the Court lacks jurisdiction over this matter, the Court also DENIES AS MOOT
the pending Motion to Dismiss (Dkt. 26).
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. SA CV 19-2027-DOC-JDE                                       Date: February 24, 2020
                                                                                      Page 8




      The Clerk shall serve this minute order on the parties.

MINUTES FORM 11                                                 Initials of Deputy Clerk: kd

CIVIL-GEN
